                                                                                      FILED
                                UNITED STATES DISTRICT COUR r
                       FOR THE EASTERN DISTRICT OF VIRGIl^ lA                      DEC 1 7 2018
                                         Norfolk Division

                                                                              CLERK. US DISTRICT COURT
WILLARD LEE ACKLIN,#22061-056,                                                       NOn^OLK. VA


                       Petitioner,

V.                                                            CIVIL ACTION No. 2:17-cv-639

WARDEN,FCI PETERSBURG LOW,

                       Respondent.

                                         FINAL ORDER


        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

Petitioner Willard Lee Acklin seeks to have the court vacate the sentence he received following a

2002jury verdict rendered in the U.S. District Court for the Eastern District of North Carolina and

resentence him without enhancement under the Armed Career Criminal Act.


        The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B) and(C)and Rule 72 ofthe Rules of the United States District Court for the

Eastern District ofVirginia for report and recommendation. The Report ofthe Magistrate Judge was

filed on November 19, 2018, recommending dismissal ofthe petition without prejudice for lack of

jurisdiction. By copy ofthe report, each party was advised of his right to file written objections to

the findings and recommendations made by the Magistrate Judge. The Court has received no

objections to the Magistrate Judge's Report and Recommendation and the time for filing objections

has now expired.

        Accordingly,the Court does hereby accept the findings and recommendations set forth in the

report of the United States Magistrate Judge filed November 19, 2018, and it is, therefore

ORDERED that respondent's Motion to Dismiss be GRANTED,and that the petition be DENIED



                                                  1
and DISMISSED without prejudice.

       Petitioner may appeal from the judgment entered pursuant to this Final Order by filing a

written notice of appeal with the Clerk ofthis court, United States Courthouse,600 Granby Street,

Norfolk, Virginia 23510, within sixty (60)days from the date of entry of such judgment.

       The Clerk shall mail a copy ofthis Final Order to petitioner and provide an electronic copy

of the Final order to counsel of record for respondent.




                                      RAYMOI
                                      UNITED STATES DISTKICT JUDGE

Norfolk, Virgini

ENTERED;                      /Zzo/B
